IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-76,259



                 EX PARTE AMANDA NICOLE JOHNSON, Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. FR 65284-A IN THE 426 TH JUDICIAL DISTRICT COURT
                          FROM BELL COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of a

controlled substance, and was sentenced to two years’ imprisonment. She did not appeal her

conviction.

       Applicant contends that her plea was involuntary and that the State withheld exculpatory

evidence from the defense, because a lab test report revealing that the substance Applicant possessed

did not contain a controlled substance was not provided to the defense prior to her plea.
                                                                                                      2

       The State has joined with Applicant in recommending that relief be granted in this case. Trial

counsel and the prosecutor have filed affidavits with the trial court. Based on those affidavits and

the lab test report, the trial court determined that although the prosecutor did not know about the test

results until after Applicant’s plea and conviction, law-enforcement agencies’ knowledge of this

material, exculpatory evidence is imputed to the prosecution. Applicant is entitled to relief. See Ex

parte Adams, 768 S.W.2d 281, 292 (Tex. Crim. App. 1989).

       Relief is granted. The judgment in Cause No. FR65284 in the 426th Judicial District Court

of Bell County is set aside, and Applicant is remanded to the custody of the sheriff of Bell County

to answer the charges as set out in the information.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 18, 2009
Do Not Publish